Citation Nr: 1717421	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-17 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1991 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, the Veteran testified in a hearing before the undersigned Veterans Law Judge and the transcript of the hearing is of record.

This matter was remanded to the RO for further development in September 2015 and is again before the Board.

The Veteran submitted additional documents after the issuance of an SSOC in January 2016.  The Veteran waived AOJ review for some of those documents.  Additionally, the case was certified after February 2013 and was submitted by the Veteran and/or his representative, did not request AOJ initial review, and, therefore, waiver is automatic.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105).


FINDINGS OF FACT

1.  Service connection for degenerative disc disease was denied in a March 2004 rating decision.  The Veteran did not appeal or submit new and material evidence within one year of the decision.

2.  Evidence received since the March 2004 rating decision is cumulative of the evidence already of record.



CONCLUSION OF LAW

The March 2004 rating decision denying service connection for degenerative disc disease is final.  Evidence received since a March 2004 rating decision is not new and material and the claim is not reopened.  38 U.S.C. § 5108, 5103A, 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In September 2015, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to assist the Veteran in obtaining relevant treatment documents from a Dr. R.V., including treatment documents dated October 2010 and a letter from November 2010, any pertinent VA treatment from January 2010, and readjudicate the claim and issue the SSOC.

The AOJ assisted the Veteran in obtaining relevant treatment documents by sending VA Forms 21-4142 and 21-4142a in a letter in December 2015, VA treatment documents from November 2010 on, and issued an SSOC in January 2016.  The Veteran submitted a letter from Dr. R.V. regarding the Veteran, but did not return the two VA forms or send the records requested on his own. Consequently, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  



Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The duty to assist was satisfied by a letter sent in November 2011.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, hearing testimony, service personnel records, and lay statements have been obtained and appear to be complete.  In addition, VA obtained relevant post-service VA and private treatment records. 

The Veteran has undergone VA examinations.  The Veteran was previously provided VA examination regarding his degenerative disc disease in November 2003 and again in January 2017 to substantiate his claim for reopening.  The VA examinations provided information regarding the Veteran's claim for his degenerative disc disease.  The Board finds that these examinations in conjunction with other evidence are adequate.

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.

The evidence that is considered in determining whether new and material evidence has been submitted is that evidence received by VA since the last final disallowance of the Veteran's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Regardless of whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented.  The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C.A. §§ 5108, 7104(b); see Barnett v. Brown, 8 Vet. App. 1 (1995). 

The RO most recently previously denied service connection for a March 2004.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period.  Thus, the decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

The RO decision dated March 2004 listed as evidence of record the Veteran's informal claim, lay statements, VA forms related to his claim, private treatment documents (including a private medical opinion), a VA examination dated November 2003, and service medical records.  The decision stated the Veteran had failed to show a nexus between his current degenerative disc disease and the event in service.  The event in service was an injury caused by a 500 pound box of mail falling on the Veteran.  A November 2003 VA examination did not support a finding of a causal relationship between the back injury in service caused by a mail box falling on the Veteran and his current back degenerative disc disease.  Instead, the November 2003 VA examination stated the Veteran's back issues were related to a post-service fall in November 1996, not to an injury in service.  As a result, the RO denied the claim.  

In essence, there was evidence of an in-service injury and a post service disability.  However, there was no accepted evidence of a nexus.

The Veteran did not file a NOD or submit new and material evidence and the RO decision became final.  The Veteran submitted a claim to reopen in September 2010. The RO denied reopening the claim.

The Board has made a careful review of the evidence of record.  In the present claim, the relevant evidence of record after the March 2004 RO decision includes  a November 2010 VA examination, VA treatment documents, an April 2015 private examination, a lay statement from the Veteran dated April 2015, and a February 2017 VA examination and medical opinion.  

The November 2010 VA examination was limited to the Veteran's feet and neuropathy and did not give an opinion regarding a relationship between the Veteran's back issues and his in-service injury.

The Veteran's VA treatment documents merely confirm the Veteran's degenerative disc disease still exists and that he is being treated for it and, therefore they are not new and material for his claim to reopen.  The fact that he had DDD had been established.  Evidence confirming a known fact is cumulative.

The Veteran's April 2015 correspondence contained a letter from the Veteran stating his current degenerative disc disease was caused by his injury in service, as well as various complaints about Dr. R.V.'s treatment of the Veteran.  This April 2015 Correspondence is redundant of the claim itself.  The Veteran submitted a September 2003 lay statement when he filed his claim, which included the same statement of facts, although in more detail.  The earlier statement was considered by the RO in March 2004 and listed the lay statement as an "informal claim" in his decision.  Therefore, it is not new and material evidence.  

The Veteran submitted an additional April 2015 private examination.  The document contains a report of a physical examination and statements to the effect that the Veteran told the examiner that his back issues are related to service.  For example, the final sentence states "[the Veteran] feels this is a case where [he] is entitled to benefits related to [a heavy box hitting him in 1991]" and "[the Veteran's] described disability is based on self reported history."  This is solely transcriptions by the examiner of the Veteran's self reported history and is it not an opinion regarding nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  The examiner's statement was simply that the Veteran claimed a causal relationship between the event in service and his degenerative disc disease.  The examiner himself stated "[t]his is not something that can be verified with imaging or other testing."  Therefore, there is no medical opinion regarding nexus in the April 2015 private examination, just a statement of an already established present back issue and the Veteran's restatement of his claim, as was true in the April 2015 correspondence.  Therefore, the April 2015 private examination is not new and material evidence.

The February 2017 VA examination and medical opinion report found that "it is not at least likely as not" that the Veteran's degenerative disc disease is related to a box failing on him in service, i.e. the Veteran's current degenerative disc disease is not related to service.  Previously, there had been no positive nexus opinion.  This evidence does not change a material fact.  See 38 C.F.R. § 3.156(a).   Therefore, the February 2017 VA examination is not new and material evidence.

Although the threshold to reopen is low, such a threshold is not met in this case and the benefit-of-the-doubt doctrine is not for application.  See Shade, 24 Vet. App. at 118.  The application to reopen the claim is denied in the absence of new and material evidence.


ORDER

The application to reopen the claim for service connection for degenerative disc disease is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


